Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed 09/13/2021in reply to the Office action of 04/13/2021 has been entered. Claims 1-2, 11 and 13 are amended. Claims 1-13 are pending and examined.

Allowable Subject Matter
Claims 11-13 are allowed. 

Withdrawn Objections and Rejections
The scope of enablement rejection to the claims has been withdrawn in view of Applicant’s amendment to the claims and/or upon further consideration.

Claim Rejections - 35 USC § 103
Claims 1-10 remain rejected under 35 U.S.C. 103 as being unpatentable over Petrie et al (US 20130338388 A1) in view of Napier (2006/0246556 A1). This rejection is repeated for the reasons of record as set forth in the last office action of 04/13/2021. Applicant’s arguments filed 09/13/2021 have been considered but are not deemed persuasive. 
	Applicant correctly states the basic criteria for establishing a prima facie case of obviousness and the legal standard for making obviousness rejection. Applicant, however, argues that Petrie et al in view of Napier et al do not the claimed invention because they do not teach all claim limitations. Applicant contends that instant claims any fatty acid composition, foodstuff including a cooking oil, salad oil and refined oil, and nutritional supplement comprising said oil, a obvious over the cited prior art references. Applicant specifically argues that Petrie et al disclose an oil obtained from multigene gene construct transgenic plants including Brassica napus. Applicant argues that seed oil content from the transgenic Brassica napus of Petrie et al includes %DHA that ranges from 0% to 8.5% and w3:w6 ratio that ranges from 0.0 to 0.7 while the seed oil of the instant claims includes DHA% from 5% to 16% and w3:w6 ratio of 3.6 to 6. 
	These are not found persuasive for the following reasons: 1) the rejected claims do not recite fatty acid composition that are unique to the inbred canola line NS-B50027-4 or its progeny as shown in Tables 8-12 and 15-16 of the specification. 2) The oil of claim 1 can contain any fatty acid profile including any w3:w6 ratio and any DHA level. 3) The DHA level that ranges from 0% to 8.5% and the w3:w6 ratio that ranges from 0.0 to 0.7  of Petrie et al are from  T1 CT125-2 seeds that are still segregating for the transgenes and seeds with poorly expressed desaturase transgenes ([0678] and [0681]). However, the DHA% from about 0% to about 6.7 still falls within the range of about 5% to 16% of the total fatty acid of instant claims 1 and 9. At paragraph [0679], Petrie et al disclose that the transgenic seed that are homozygous for the transgenes are expected to have the highest DHA level. In Example 5, Petrie et al teach that the DHA levels in the transgenic B.napus seed can be improved by modifications to T-DNAs encoding DHA pathways. Table 16 and [0688] show seed oil of B. napus line CT132.5 having DHA levels of from 7% to 18.1% of the total fatty acids. Table 1 of 
While Petri et al do not explicitly teach w3:w6 ratio of claim 2, Table 6 shows w3/w6 ratio that ranges from 2.37 to 8.33 for transgenic Arabidopsis seed expressing the same construct as the transgenic canola seed (Example 5 and [0687] and [0688]). Applicant argues that fatty acid profile disclosed for Arabidopsis is irrelevant for canola inbred line NS-B50027-4.  However, Petri et al state “insertion of multiple T-DNAs in the homozygous state is expected to raise the LC-PUA level in B. napus [Example 8 and [0699]).   
Napier et al reference is relied upon because it provides increasing production of omega-3 and omega-6 fatty acids in oilseed crops especially canola through seed-specific coexpression of multiple transgenes encoding various delta desaturases and various delta elongases [0125]-[0127], [0140].  
In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
Therefore, one of ordinary skill in the art would have been motivated to produce oilseed having high levels of LC-PUA including DHA levels from about 5% to 17% and high ratio of w-3:w-6 fatty acids as taught by Petrie et al from transgenic oilseed plants especially canola, given the nutritional and medicinal advantage of DHA, and given that that canola seed oil does not naturally comprise enzymes need to synthesize LC-PUA  as taught by each of Petrie et al and Napier et al. 
Therefore, for all the reasons discussed above, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date , as evidenced by the references, especially in the absence of evidence to the contrary.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235,1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)
1976). 

Remarks
Claims 11-13 are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDINA AHMED IBRAHIM whose telephone number is (571)272-0797. The examiner can normally be reached Monday-Friday, 9:00 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO ZHOU can be reached on 5712720724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MEDINA AHMED. IBRAHIM
Primary Examiner
Art Unit 1662



/MEDINA A IBRAHIM/Primary Examiner, Art Unit 1662